DISSENTING- OPINION.
ROBERTSON, P. J. —
The beneficiary certificate upon which this suit was brought provides for the payment of $1000 at the death of the assured to his wife and further states that, ‘ ‘ There shall also be paid the sum of $100 for the erection of a monument to his memory. ’ ’
This sum of $100 is, I think, on denial of liability by the defendant, recoverable by the beneficiary and should in my opinion be allowed to remain in the judgment of the circuit court.
The laws of the defendant order, adopted as shown by the testimony after the certificate involved in this case was issued, provide for certain action of its committees and officers preliminary to the erection of the monument but even assuming them to be binding on the assured, these laws contain provisions inserted by the defendant, principally if not solely for its benefit, and I think it forfeited all of its rights sought to be gained thereby when it denied all liability,- as it did in this case, under its contract.
The assured was, by the express terms of this policy, guaranteed that the $100 would be paid for the erection of a monument to his memory, and in the event of the refusal of the defendant to comply with this provision of the policy, the beneficiary is, I believe, the one contemplated to collect this sum for a monument. The defendant stands in this court asserting that it is its duty and privilege to erect the monument and it is also denying all liability under *208the contract. I am unwilling that it should he given another opportunity to expend this sum or to again deny liability.
It may he suggested that if this money were paid to the widow of the deceased that no monument would he erected to his memory at his grave, as he, intended should he done, but it is also evident that so long as the defendant denies liability under its contract no monument will he erected by it; and, since it has forfeited all right, if any it had, to insist upon the erection of a monument which conforms to its laws, I think, that a court of justice should trust more implicitly the widow of the deceased, prompted by her natural respect to her deceased husband, to carry out the wishes of the assured, then the antagonistic defendant.
The majority opinion states that there is a remedy different from the one the circuit court applied, and gives the defendant another opportunity to comply with the provisions of its contract and intimates that upon another failure of the defendant to carry out the provisions of its policy that the beneficiary may have a monument erected (necessarily, I assume, according to the laws of the order) and may then recover only to the amount of $100, even though the monument so constructed may cost her more than that amount. This does not appear to me to be right. It may be that the defendant will now proceed with the erection of a monument hut that is not the point in issue, and to he influenced by that supposition is to give more heed to the contesting defendant than to the widow of the deceased.
Logically I cannot see any difference between this case, as to the provision of the policy for the erection of a monument, and a case where a party contracts with a manufacturer to construct a machine of a particular type for which he pays the manufacturer a fixed sum therefor in advance, and wherein the manu*209facturer fails to comply with, the contract. According to the law laid down by the majority in this case, it would be necessary for the party contracting for the machine to contract for or build an exact duplicate of the machine ordered before he could recover the sum so advanced the manufacturer.
A reference to the policy, or beneficiary certificate, discloses, as above stated, that there shall be paid $100 for the erection of a monument and, taking this alone, I do not understand that the $100 may not be recovered by the beneficiary upon refusal of the order to comply with its contract. But it is said that the laws of the order, which the majority hold are made a part of the policy, provide a different method of payment. Such a construction, in my opinion, effects a substantial change in the provisions of the policy and as the testimony in this case shows that these laws were enacted after this policy was issued, I am of the opinion that the defendant order has no authority to thus modify its contract and thereby deprive the beneficiary of the right to collect this sum for the purpose specified and contemplated in the policy. [Sisson v. Supreme Court of Honor, 104 Mo. App. 54, 78 S. W. 297; Campbell v. American Benefit Club, 100 Mo. App. 249, 73 S. W. 342; Zimmerman v. Insurance Co., 122 Mo. App. 591, 598, 99 S. W. 817; Hysinger v. Lodge, 42 Mo. App. 627.]
In my opinion the judgment of the circuit court as rendered and entered should stand unmolested.